UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6845


KARSTEN OBED ALLEN,

                Petitioner - Appellant,

          v.

WARDEN KEEN MOUNTAIN CORRECTIONAL CENTER,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:13-cv-00726-JCC-TCB)


Submitted:   September 10, 2014          Decided:   September 23, 2014


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Karsten Obed Allen, Appellant Pro Se.      Virginia Bidwell Theisen,
Senior Assistant Attorney General,         Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Karsten     Obed    Allen        seeks      to    appeal       the   district

court’s    order     denying      relief       on    his   28    U.S.C.      § 2254    (2012)

petition.       The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                              See 28 U.S.C.

§ 2253(c)(1)(A) (2012).            A certificate of appealability will not

issue     absent     “a    substantial          showing         of    the    denial    of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating            that   reasonable        jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El       v.    Cockrell,       537 U.S. 322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                               Slack,
529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Allen has not made the requisite showing.                              Accordingly, we

deny    Allen’s     motion     for    a    certificate           of   appealability         and

dismiss the appeal.          We dispense with oral argument because the

facts    and    legal     contentions          are   adequately        presented      in    the



                                                2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3